Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 1/15/2021 with a priority date of 6/10/2020.
Claims 1-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter but the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims are 1-10 are an apparatus, and claims 11-13 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea without providing a practical application or significantly more.
Prong 1: The claim recite the abstract concept of acquiring a code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action, acquiring the first data and the second data from the code and providing the information specified by the second data to the consumer identified by the first data. Dependent claims define the information is relating to a privilege associated with a commodity, service points, the code includes a sale promotion code, the code include a member code, the code includes a commodity for price reduction, prompting the user to create the code and informing the user that a commodity is not included in the purchase.
Under the BRI the claims offer a code that is string of characters or numbers acquired in any manner were the code includes a first piece of data identifying the consumer and a second piece of data that can be provided for any type purchase action. Independent claims are as broad as a customer telling a merchant a number that identifies them and a discount, payment or product. Although the claims are not so limited even when considering all the dependent claims, the code could be a QR code having a coupon ID and a loyalty ID that is provided to customer and scanned at a POS.
The concept includes acquiring the customer identity and information to be provided for a purchase then providing the information to the customer, which clearly falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
Prong 2: The claims include the additional element of using “a processor”. This element is claimed and described in the specification at a high level of generality, which at best amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions 
Viewing the processor as an ordered combination with the abstract idea does not add anything further than looking at the limitations individually because the ordered combination of steps merely invoke generic computerized devices as tools to perform functions to implement the steps. Further, the order combination merely offers a processor that performs the operations of acquiring data and providing information, which are functions that computers were designed to performed
Step 2B: As discussed in regards to a practical application, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the claims merely recite a series of abstract concept being performed on a processor, which is mere instructions to implement an abstract idea on a computer. The claims amount to significantly more than the automation of a business process or how these functions provide meaningful limits or amount to more the necessary data gathering and outputting. 
Viewing the computerized elements as an ordered combination with the abstract idea does not add anything further than looking at the limitations individually because the ordered combination of steps merely invoke generic computerized devices as tools to perform functions to implement the claimed steps. The order combination merely offers a processor to acquire data and provide information, which are functions that these devices were designed to performed.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11 and 12 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Chaikin et al. (U.S. 2011/0246284; Hereafter: Chaikin).
As per Claim 1: Chaikin discloses the following limitations; 
1. An information processing apparatus comprising: a processor configured to:
acquire a code, the code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the 
acquire the first data and the second data from the code acquired by the processor; and See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0145]. See Figure 9.
provide the information specified by the second data, which was acquired by the processor together with the first data, to the consumer identified by the first data acquired by the processor. See, “A user's electronic wallet application, or mobile wallet, is 

As per Claim 2:   Chaikin discloses the following limitations; 
2. The apparatus according to claim 1, wherein the information is information relating to a privilege associated with a commodity, and the processor is configured to provide the information relating to the privilege associated with the commodity purchased by the consumer with the purchase action. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. 

As per Claim 4:   Chaikin discloses the following limitations; 
4. The apparatus according to claim 1, wherein the code includes a sale promotion code for a commodity sale. See, “Previous to approaching POS Terminal 123, the user will select what incentives to present to the terminal. Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9. Also included in the data is the mobile wallet owner's encrypted or unencrypted ID. Aggregating incentives into one Barcode 801 is crucial to reducing the amount of time required to extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. The process of aggregating incentives 

As per Claim 5:   Chaikin discloses the following limitations; 
5. The apparatus according to claim 1, wherein the code includes a member code for identifying a consumer as a member. See, [0145]. See Figure 9.

As per Claim 6:   Chaikin discloses the following limitations; 
6. The apparatus according to claim 1, wherein the code includes a coupon code for identifying a commodity for price reduction. See, [0145]. See Figure 9.

As per Claim 7:   Chaikin discloses the following limitations; 
7. The apparatus according to claim1, wherein the processor is configured to cause a prompting of a consumer to create a code. See, [0145] where the user is prompted to select incentives to include in the code. See Figures 8 and 9.

As per Claim 8:   Chaikin discloses the following limitations; 
8. The apparatus according to claim 7, wherein the created code includes a member code and a coupon code. See, [0145]. See Figure 9.

As per Claim 9:   Chaikin discloses the following limitations; 
9. An information processing apparatus comprising: a processor configured to: 
acquire a code, the code including first data for identifying a consumer and second data for specifying information relating to a privilege associated with a commodity; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the system used by a retailer, vendor, or merchant to process a customer's purchases. Most point of sale systems are comprised of a barcode scanner, a register, credit card payment terminal, and an onsite central processor that tracks SKU prices, descriptions, inventory, etc. . . “ [0011]. See, “The user's mobile device is in communication with a point-of-sale scanner or imaging device by displaying on its screen a single barcode image coded to store one or more coupons, member loyalty ID, encrypted user ID, and like information.” [0108]. See, “Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9.” [0145]
acquire the first data and the second data from the code acquired by the processor; and See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator 
provide the information relating to the privilege associated with the commodity when a commodity, the commodity specified by the second data acquired by the processor together with the first data, is included in commodities purchased by the consumer identified by the first data acquired by the processor. See, “A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9…Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700.” [0144]. See also [0145] and Figure 9 and 10 for the mobile wallet and the code. See, [0152] for the reader displaying coupon information. See, [0168] for providing new incentives and receipts. See also, [0170] for information on a mobile device from remote server 700. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0152] for 

As per Claim 11:   Chaikin discloses the following limitations; 
11. A control method for an information processing apparatus, comprising: 
acquiring a code, the code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the system used by a retailer, vendor, or merchant to process a customer's purchases. Most point of sale systems are comprised of a barcode scanner, a register, credit card payment terminal, and an onsite central processor that tracks SKU prices, descriptions, inventory, etc. . . “ [0011]. See, “The user's mobile device is in communication with a point-of-sale scanner or imaging device by displaying on its screen a single barcode image coded to store one or more coupons, member loyalty ID, encrypted user ID, and like information.” [0108]. See, “Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all 
acquiring the first data and the second data from the code acquired; and See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0145]. See Figure 9.
providing the information specified by the second data acquired together with the first data to the consumer identified by the acquired first data. See, “A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9…Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700.” [0144]. See also [0145] and Figure 9 and 10 for the mobile wallet and the code. See, [0152] for the reader displaying coupon information. 

As per Claim 12:   Chaikin discloses the following limitations; 
12. The method according to claim 11, wherein the information is information relating to a privilege associated with a commodity, the method further comprising providing the information relating to the privilege associated with the commodity purchased by the consumer, the commodity purchased by the consumer with the purchase action. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0152] for the reader displaying “…transaction related information (e.g. "coupon valid", "ticket invalid", etc) and may also be used to display status information (e.g. "wireless carrier not detected", "input error xxx", etc)”. See, “In the case of Advertiser 114, they're able to settle billing, create new incentives, manage existing incentives (as depicted in FIG. 10), analyze customer behavior, determine coupon redemption rates, and more. The graphic user interface (GUI) hosted on Remote Server 700 is customized to a user's needs. For example, a seller of automobiles when creating new incentives would interact with a GUI that is customized for the automobile industry.” [0170].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin in view of Kedzlie et al. (U.S. 2017/0132652; Hereafter: Kedzlie).
As per Claim 3:   Chaikin in view of Kedzlie discloses the following limitations; 
Chaikin does not disclose 3. The apparatus according to claim 1, wherein the information is information relating to a service point, and the processor is configured to provide the service point based on the information to the consumer who performs the purchase action. Examiner’s note: The background discloses incentives and that after the loyalty card is read “discounts are applied to purchases and points may be added to their loyalty account to be redeemed later.” [0006], and  “Electronic incentives, such as electronic coupons, loyalty member services, electronic advertising, gift cards, and more, have been in 
However, Kedzlie discloses providing points for purchases and notifying the consumer of the points. Kedzlie also discloses a coupon having both coupon and loyalty account information. See, “When a loyalty indicator is found in the authorization reply, the merchant 102 (or a part of the loyalty engine 116 located at the merchant 102) extracts the loyalty indicator from the reply, at 320, and updates the appropriate loyalty account for the consumer based on the transaction, at 322 (without the consumer 112 separately presenting the loyalty account indicator to the merchant). The update may include updating the total point value (or loyalty reward value), recording transaction information, incrementing a purchase tally, calculating available rewards based on a new total of points, etc. For example, the update may be done to the loyalty reward value for the consumer's account based on a purchase total for the transaction, and when a product identifier for the purchased product is indicative of an eligible product for rewards to the loyalty account. This can be done in real time, or this may be done as part of a batch process (e.g., at the end of a business day, etc.). The merchant 102 then notifies the consumer 112 of the completed transaction and/or provides the consumer 112 with information about the state of the consumer's loyalty account, at 324 (e.g., via a reward notification message, etc.).” [0049]. See, “The consumer 112 may then be able to redeem the coupon at a point-of-sale terminal by scanning a barcode on the coupon. Any discount associated with the coupon is applied to the transaction, and the consumer completes the transaction by providing information for his/her payment account (e.g., the PAN, etc.). In connection with the transaction, the merchant 102 transmits data for the 
Therefore, from the teaching of Chaikin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Kedzlie, to provide points, as taught by Chaikin, for the purpose of attributing points to the appropriate loyalty accounts, without the consumers involved in the transactions having to separately present loyalty account indicators to the merchants.

As per Claim 13:   Chaikin in view of Kedzlie the following limitations; 
Chaikin does not disclose 13. The method according to claim 11, wherein the information is information relating to a service point, and the method further comprising providing the service point based on the information to the consumer who performs the purchase action. Examiner’s note: The background discloses incentives and that after the loyalty card is read “discounts are applied to purchases and points may be added to their loyalty account to be redeemed later.” [0006], and  “Electronic incentives, such as electronic coupons, loyalty member services, electronic advertising, gift cards, and more, have been in use during the past few years but have yet to become ubiquitous.” [0094]. The description discloses allowing a user to access loyalty member ID’s at [0144]. Chaikin discloses loyalty identifiers but does not explicitly disclose providing service points.

Therefore, from the teaching of Chaikin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Kedzlie, to provide points, as taught by Chaikin, for the purpose of attributing points to the appropriate loyalty accounts, without the consumers involved in the transactions having to separately present loyalty account indicators to the merchants.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chaikin in view of Wu (U.S. 2014/0081720; Hereafter: Wu).
As per Claim 10:   Chaikin in view of Wu discloses the following limitations; 
10. The apparatus according to claim 9, the processor further configured to, 
Chaikin does not disclose when the commodity, which is specified by the second data acquired by the processor together with the first data, is not included in the commodities purchased by the consumer identified by the first data acquired by the processor, inform the consumer that the commodity is not included in the commodities purchased by the consumer identified by the first data acquired. Examiner’s note: Chaikin discloses incentives for commodities, such as automobile, and scanning item codes (SKU) at a POS terminal and “displaying coupon valid” but does not explicitly disclose the display on the inceptor device 400 is informing the customer and  Chaikin does not disclose matching or comparing commodities purchased to coupons and informing the customer of the missing item. See, [0148, 0149, 0152, 0170].
 notify the consumer of the invalidity of the coupon. See, “The entering of transaction details may include reading machine-readable codes (e.g., bar codes) of products, the keying in of information by a user, or other methods as will be apparent to persons having skill in the relevant art. The transaction details may be stored in the transaction database 116.” [0055]. See, “If none of the configuration profiles 402 correspond to the at least one coupon record 502, matching both the product identifiers 404 in step 616 or the target identifiers 406 in step 618, then, in step 820, the point of sale system 112 (e.g., or a user of the point of sale system 112, such as a merchant employee) may notify the consumer (e.g., the user of the mobile device 102) of the invalidity of the coupon. In one embodiment, the notification may be transmitted by the point of sale system 112 to the mobile device 102 via NFC for display on the mobile device 102 (e.g., by the display unit 204).” [0060].
Therefore, from the teaching of  Chaikin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Kedzlie, to provide points, as taught by  Chaikin, for the purpose of allowing the consumer to select a different coupon to be applied to the transaction, or confirmation to proceed with the financial transaction without an applied coupon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liberty et al US 2014/0172531 discloses performing a transaction with a QR code .
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688